 1 LAW OFFICES OF MANN & ELIAS
   IMAD Y. ELIAS - State Bar No. 163655
 2 8383 Wilshire Boulevard, Suite 750                                  JS-6
   Beverly Hills, California 90211
 3 323.857.5930 (direct)
   323.857.9525 (fax)
 4 Email: Imad@mannelias.com

 5

 6                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 7

 8 BRANDO PIGGUE,
                                          )           Case No.: 2:19-CV04452-R-RAO
 9               Plaintiff,               )
                                          )
10   vs.                                  )            [PROPOSED] ORDER RE DISMISSAL
                                          )
11   PROJECT RESOURCES GROUP, INC.; and )              [Filed Concurrently with
     DOES 1 through 100, inclusive,       )            Stipulation re Dismissal]
12                                        )
                  Defendants.             )
13                                        )
                                          )
14   ____________________________________ )
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                
                                   >352326('@ 25'(5 5( ',60,66$/
 1                                               ORDER
 2

 3         It is hereby ordered and adjudged that this matter is dismissed with prejudice and that,

 4   except as otherwise provided in the agreement between the parties, each party shall bear their

 5   own costs and fees, including attorneys’ fees.

 6         IT IS SO ORDERED.
 7

 8
             January 7, 2020
     Dated: __________________________                                /s/ Fernando M. Olguin
                                                              ___________________________________
 9                                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        
                                       >352326('@ 25'(5 5( ',60,66$/
